United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1246
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Hector Curiel-Galindo,                  *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: September 21, 2005
                                 Filed: September 27, 2005
                                 ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Hector Curiel-Galindo pleaded guilty to illegal reentry into the United States,
in violation of 8 U.S.C. § 1326(a), (b)(2). In a written plea agreement under Federal
Rules of Criminal Procedure 11(c)(1)(C) (authorizing parties to stipulate to specific
sentence; stipulation binds court once it accepts plea agreement), the parties agreed
Curiel-Galindo should be sentenced to 6 months in prison for the violation. After
accepting Curiel-Galindo’s guilty plea and plea agreement, the district court1
sentenced him to 6 months imprisonment and 3 years supervised release. On appeal,

      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
counsel has moved to withdraw and filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), arguing that Curiel-Galindo’s 6-month sentence is unreasonable.

       We find that Curiel-Galindo cannot properly challenge his sentence because
he stipulated in his plea agreement to a sentence of 6 months. See United States v.
Nguyen, 46 F.3d 781, 783 (8th Cir. 1995) (defendant who explicitly and voluntarily
exposes himself to specific sentence may not challenge that punishment on appeal).

       Having reviewed the record independently under Penson v. Ohio, 488 U. S. 75,
80 (1988), we have found no nonfrivolous issues. Accordingly, we affirm, and we
also grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-